Citation Nr: 0007720	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-15 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than May 12, 1993 
for the grant of service connection for schizophrenic 
reaction, paranoid type with an evaluation of 100 percent.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

The veteran had active service from October 1960 to October 
1962 and from February 1963 to January 1967.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to an earlier effective date than May 12, 1993 
for the veteran's schizophrenic reaction, paranoid type.

In a letter dated in August 1997, the veteran's former 
representative, Paralyzed Veterans of America stated that due 
to the lack of claims activities for the preceding five 
years, the organization revoked its representation of the 
veteran and duly informed the veteran of the same.  The 
veteran currently represents herself.


FINDINGS OF FACT

1.  Service connection for schizophrenic reaction was denied 
by rating action of July 1977; the veteran failed to file a 
timely appeal.  

2.  The veteran's reopened claim of entitlement to service 
connection schizophrenic reaction, paranoid type was received 
on May 12, 1993, more than one year following her separation 
from service.  

3.  Medical evidence submitted in May 1993 provided a nexus 
between the veteran's chronic schizophrenic reaction and the 
veteran's period of service.  



CONCLUSIONS OF LAW

The criteria for assignment of an earlier effective date 
prior to May 12, 1993 for the award of service connection for 
schizophrenic reaction, paranoid type.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9203 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the veteran has submitted 
a well grounded claim.  The VA, therefore, has a duty to 
assist with the development of the facts pertinent to her 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  

Generally speaking, the controlling rules and law provide 
that the effective date of an original claim, a reopened 
claim, or a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1999).  
Should the application for compensation be received by the 
adjudicating agency within one year from discharge from 
service, the effective date of such award shall be the day 
following the date of discharge or release.  Specifically, in 
cases where entitlement is established by new and material 
evidence, the effective date is the date of receipt of the 
new claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q).  

The veteran's claim of entitlement to service connection for 
schizophrenic reaction of paranoid type was originally denied 
in a rating decision dated in July 1977; that decision became 
final.  In relevant part, the RO granted the veteran's claim 
of entitlement to service connection for schizophrenic 
reaction, paranoid type in a rating decision dated in July 
1997 and assigned a 100 percent evaluation effective from May 
12, 1993 based on the date in which the veteran reopened her 
service connection claim with new and material evidence.  At 
that time, the RO considered the veteran's service medical 
records that were silent for any psychiatric treatment or 
complaints in service.  

In conjunction with the request to reopen, a copy of an April 
1993 VA psychiatric evaluation was added to the record.  It 
was recorded that the veteran sustained a head injury in 
service and that shortly thereafter she noticed auditory 
hallucinations of a voice telling her that she was an "ugly 
person" and was no longer as fit as prior to the injury.  
She began to be preoccupied with the idea that people were 
"out to get her."  The VA psychiatric reviewer render a 
diagnosis of chronic schizophrenia; he dated the onset of her 
schizophrenia to 1965.  

Also considered were the results from VA examinations dated 
in May 1996 and May 1997.  In essence, in a recitation of the 
veteran's past medical history during the 1996 examination, 
it is noted that the first manifestation and diagnosis of the 
veteran's schizophrenia was during hospitalization in 
September 1976.  In spite of the veteran's contentions that 
she began to experience symptoms of psychoses while in the 
military, the examiner observed that there was no clinical 
indication of record of such symptomatology or that the 
veteran sought treatment.  

With respect to the clinical findings from the May 1997 VA 
examination, the veteran reported that she first sought 
treatment in the 1960s, but that she did not have records of 
such treatment.  The examiner noted that the fact that the 
veteran performed at a level considerably better during 
service than she did after discharge from military suggests 
that her history is consistent with an onset of paranoid 
schizophrenia during her period of service.  However, nothing 
further to medically substantiate inservice incurrence 
appears in the record.  

Overall, there are no objective data or specific claims 
related to the veteran's diagnosis of schizophrenic reaction, 
paranoid type prior to receipt of the veteran's reopened 
claim received in May 1993.  Specifically, following the 
veteran's discharge in January 1967, there is no pertinent 
evidence of record to support the assignment of an earlier 
effective date.  During VA hospitalization in September 1976, 
the examiner alluded to the question of possible psychiatric 
illness during the veteran's period of military service, in 
light of the veteran's unsettled style of living during the 
preceding nine years.  However, no medical opinion as to such 
relationship was definitively stated, such that entitlement 
to service connection arose at that time so as to support the 
assignment of an earlier effective date.  

The Board does note that in July 1985, the veteran submitted 
a claim, which is unclear as to whether it related to solely 
to entitlement to pension or was also arguably an attempt to 
obtain compensation benefits.  The veteran underwent VA 
examination in November 1985, at which time the examiner 
noted that the veteran was not psychotic at that time and was 
deemed competent.  In a recitation of the veteran's reported 
history, the examiner noted hospitalization for acute 
schizophrenic reaction in 1976.  Nonetheless, such clinical 
records do not substantiate entitlement to service 
connection, and as such, the assignment of an earlier 
effective date.  

The veteran gave testimony during a hearing in February 1994 
to the effect that at the time she was discharged from 
service, she sought treatment around 1967 or 1968 for 
complaints of depression and nervousness.  Transcript (T.) at 
2.  Further, the veteran stated that while stationed in 
McClellan, Alabama, she began to experience physical symptoms 
that were associated with episodes of fear and condemnation.  
(T.) at 6.  The veteran also stated that she did not discuss 
her feelings with the doctors at that time.  (T.) at 7.  She 
stated that she recollected hearing voices in 1965.  (T.) at 
7.  The veteran also testified that during service, she was 
hit in the head by a steel facemask and knocked unconscious 
during a softball game.  (T.) at 8.  After that time, the 
veteran recalled that she began to hear voices.  (T.) at 8.  

Nonetheless, in spite of the veteran's allegations, the 
record substantiates that entitlement arose on the date of 
the veteran's reopened claim received on May 12, 1993.  
38 C.F.R. § 3.400.  Therefore, based on the above, the Board 
concludes that the veteran is not entitled to an effective 
date for the award of service connection for schizophrenic 
reaction, paranoid type prior to May 12, 1993.



ORDER

Entitlement to an effective date earlier than May 12, 1993 
for the grant of service connection for schizophrenic 
reaction, paranoid type with an evaluation of 100 percent is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

